FERNANDEZ, Circuit Judge,
dissenting.
The evidence in this case is undoubtedly affecting.1 However, the legal standards are exceedingly stringent. The majority properly quotes those standards, but it then applies them in a way that effectively allows a negligence principle to control. As I see it, the district court correctly decided that the evidence submitted could not meet Washington’s often reiterated rules for deciding wantonness questions; it properly granted summary judgment. Thus, I respectfully dissent.

. As I see it the majority’s rendition of the evidence does not entirely account for the physics (time, velocity, distance, weight, etc.) of the situation, but nothing would be gained by belaboring that.